


Exhibits 10.20

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, made and entered into as of October 14, 2003 (“the
Execution Date”) by and between PRIMEDIA Inc., a Delaware corporation (together
with its successors and assigns permitted under this Agreement, the “Company”),
and Kelly Conlin (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment (this “Agreement”), and the
Executive desires to enter into this Agreement and to accept such employment,
subject to the terms and provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 


1.                                       DEFINITIONS.


 


(A)  “AFFILIATE” OF A PERSON OR OTHER ENTITY SHALL MEAN A PERSON OR OTHER ENTITY
THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH THE PERSON OR OTHER ENTITY SPECIFIED.


 


(B)  “ANNUAL BONUS” SHALL MEAN THE ANNUAL CASH BONUS, IF ANY, PAYABLE TO THE
EXECUTIVE IN RESPECT OF ANY GIVEN CALENDAR YEAR UNDER THE APPLICABLE COMPANY
ANNUAL INCENTIVE PLAN PURSUANT TO SECTION 5 OF THIS AGREEMENT.


 


(C)  “BASE SALARY” SHALL MEAN THE SALARY PROVIDED FOR IN SECTION 4 BELOW OR ANY
INCREASED SALARY GRANTED TO THE EXECUTIVE PURSUANT TO SECTION 4 OF THIS
AGREEMENT.


 


(D)  “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)  “CAUSE” SHALL MEAN:


 


(I)            THE EXECUTIVE IS CONVICTED OF (X) A MISDEMEANOR INVOLVING MORAL
TURPITUDE OR INVOLVING FRAUD AGAINST THE COMPANY OR (Y) A FELONY; OR


 


(II)           THE EXECUTIVE IS DETERMINED TO BE GUILTY OF WILLFUL GROSS NEGLECT
OR WILLFUL GROSS MISCONDUCT IN CARRYING OUT HIS DUTIES UNDER THIS AGREEMENT (BY
ACTION OR INACTION) (INCLUDING, WITHOUT LIMITATION, A BREACH OF ANY POLICIES OF
THE COMPANY, INCLUDING POLICIES RELATING TO SECURITIES TRADING, SEXUAL
HARASSMENT, CONFIDENTIALITY, AND DRUG AND ALCOHOL USE), RESULTING, IN ANY SUCH
CASE, IN MATERIAL ECONOMIC HARM TO THE COMPANY, UNLESS THE EXECUTIVE REASONABLY
BELIEVED IN GOOD FAITH THAT SUCH ACTION OR INACTION WAS IN THE BEST INTERESTS OF
THE COMPANY.


 


(F)  “CONSTRUCTIVE TERMINATION” SHALL MEAN TERMINATION BY THE EXECUTIVE OF HIS
EMPLOYMENT, AT HIS INITIATIVE, FOLLOWING THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS WITHOUT HIS CONSENT:


 


(I)            A REDUCTION IN (X) THE EXECUTIVE’S BASE SALARY TO AN AMOUNT BELOW
$900,000 OR (Y) THE TERMINATION OR MATERIAL REDUCTION OF ANY MATERIAL EMPLOYEE
BENEFIT OR PERQUISITE ENJOYED BY THE EXECUTIVE (OTHER THAN, WITH RESPECT TO
EITHER OF THE FOREGOING, AS PART OF AN ACROSS-THE-BOARD REDUCTION APPLICABLE TO
ALL SENIOR CORPORATE EXECUTIVE OFFICERS OF THE COMPANY (OR AS OTHERWISE MAY BE
REQUIRED BY LAW, IN THE EVENT A MATERIAL BENEFIT OR PERQUISITE IS PROHIBITED BY
LAW TO BE PROVIDED TO SENIOR EXECUTIVE OFFICERS OF THE COMPANY);

 

--------------------------------------------------------------------------------


 


(II)           THE FAILURE TO ELECT OR REELECT THE EXECUTIVE TO ANY OF THE
POSITIONS DESCRIBED IN SECTION 3 OF THIS AGREEMENT OR THE REMOVAL OF HIM FROM
ANY SUCH POSITION;


 


(III)          (X) A MATERIAL DIMINUTION IN THE EXECUTIVE’S DUTIES AND
RESPONSIBILITIES AS DESCRIBED IN SECTION 3 OF THIS AGREEMENT OR (Y) THE
ASSIGNMENT TO THE EXECUTIVE OF DUTIES OR RESPONSIBILITIES WHICH ARE MATERIALLY
INCONSISTENT WITH HIS DUTIES AND RESPONSIBILITIES AS DESCRIBED IN SECTION 3 OF
THIS AGREEMENT OR WHICH MATERIALLY IMPAIR THE EXECUTIVE’S ABILITY TO FUNCTION AS
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY; OR


 


(IV)          THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION IN WRITING OF
ITS OBLIGATION TO PERFORM THIS AGREEMENT BY ANY SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITHIN 30 CALENDAR DAYS AFTER THE
CLOSING OF A MERGER, CONSOLIDATION, SALE OR SIMILAR TRANSACTION.

 

Notwithstanding the foregoing, following written notice from the Executive of
any of the events described in (i) through (iv) above, the Company shall have
thirty (30) calendar days in which to cure the alleged conduct.  If the Company
fails to cure, the Executive’s termination shall become effective on the 31st
calendar day following such written notice.

 


(G)  “DISABILITY” SHALL MEAN THE EXECUTIVE’S FAILURE, DUE TO PHYSICAL OR MENTAL
INCAPACITY, TO SUBSTANTIALLY PERFORM HIS DUTIES AND RESPONSIBILITIES UNDER THIS
AGREEMENT FOR A PERIOD THAT IS REASONABLY EXPECTED TO CONTINUE FOR AT LEAST SIX
(6) CONSECUTIVE MONTHS, AS DETERMINED BY A MEDICAL DOCTOR SELECTED BY THE
COMPANY AND THE EXECUTIVE.  IF THE PARTIES CANNOT AGREE ON A MEDICAL DOCTOR,
EACH PARTY SHALL SELECT A MEDICAL DOCTOR AND THE TWO DOCTORS SHALL SELECT A
THIRD WHO SHALL BE THE APPROVED MEDICAL DOCTOR FOR THIS PURPOSE.


 


(H)  “EFFECTIVE DATE” SHALL BE OCTOBER 21, 2003.


 


(I)  “EXECUTION DATE” SHALL MEAN THE DATE ON WHICH THIS AGREEMENT IS FINALLY
EXECUTED BY BOTH PARTIES


 


(J)  “STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


 


(K)  “TERM OF EMPLOYMENT” SHALL MEAN THE PERIOD SPECIFIED IN SECTION 2 BELOW
(INCLUDING ANY EXTENSION AS PROVIDED THEREIN) DURING WHICH THE EXECUTIVE IS
EMPLOYED PURSUANT TO THIS AGREEMENT.


 


(L)  “VOTING STOCK” SHALL MEAN CAPITAL STOCK OF ANY CLASS OR CLASSES HAVING
GENERAL VOTING POWER UNDER ORDINARY CIRCUMSTANCES, IN THE ABSENCE OF
CONTINGENCIES, TO ELECT THE DIRECTORS OF A CORPORATION.


 


2.                                       TERM OF EMPLOYMENT.


 

The Term of Employment shall begin on the Effective Date, and shall extend until
the fourth anniversary of the Effective Date, with automatic one-year renewals
commencing on such fourth anniversary and on each anniversary thereafter unless
and until either Party notifies the other at least three (3) months before the
scheduled renewal date that the Term of Employment is not to be renewed. 
Notwithstanding the foregoing, the Term of Employment may be earlier terminated
by either Party in accordance with the provisions of Section 9 of this
Agreement.

 


3.                                       POSITION, DUTIES AND RESPONSIBILITIES.


 


(A)  COMMENCING ON THE EFFECTIVE DATE AND CONTINUING THROUGH THE END OF THE TERM
OF EMPLOYMENT, THE EXECUTIVE SHALL BE EMPLOYED AS THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY AND SHALL HAVE SUCH DUTIES AND AUTHORITY AS SHALL BE DETERMINED FROM
TIME TO TIME BY THE BOARD, WHICH SHALL BE CONSISTENT WITH THE DUTIES AND
AUTHORITY OF CHIEF EXECUTIVE OFFICERS OF PUBLIC COMPANIES OF SIMILAR SIZE AND

 

2

--------------------------------------------------------------------------------


 


TYPE, AND SUCH OTHER DUTIES COMMENSURATE WITH THE EXECUTIVE’S POSITIONS, ALL AS
SHALL BE REASONABLY DETERMINED BY THE BOARD.  IF REQUESTED, THE EXECUTIVE SHALL
ALSO (I) SERVE AS A MEMBER OF THE BOARD (AND ANY COMMITTEES THEREOF) AND OTHER
BOARDS OF DIRECTORS OF ANY SUBSIDIARIES OF THE COMPANY AND (II) HOLD SUCH
CORPORATE OFFICER TITLES AND POSITIONS OF THE COMPANY AND ANY OF ITS
SUBSIDIARIES AS MAY BE SELECTED BY THE BOARD, IN ANY SUCH CASE WITHOUT
ADDITIONAL COMPENSATION THEREFOR.  IN CONNECTION WITH THE FOREGOING, THE COMPANY
SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE EXECUTIVE TO BE
APPOINTED AS A MEMBER OF THE BOARD AS SOON PRACTICABLE AFTER THE EFFECTIVE
DATE.  THE EXECUTIVE, IN CARRYING OUT HIS DUTIES UNDER THIS AGREEMENT, SHALL
REPORT DIRECTLY TO THE BOARD.  DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE
SHALL DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND ATTENTION TO THE
PERFORMANCE OF HIS DUTIES HEREUNDER AND SHALL USE HIS REASONABLE BEST EFFORTS,
SKILLS AND ABILITIES TO PROMOTE ITS INTERESTS.


 


(B)  NOTHING HEREIN SHALL PRECLUDE THE EXECUTIVE FROM (I) SERVING ON THE BOARDS
OF DIRECTORS (OR ADVISORY COMMITTEES) OF A REASONABLE NUMBER OF OTHER
CORPORATIONS OR ENTITIES WITH THE EXPRESS WRITTEN CONSENT OF THE BOARD (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), ONLY ONE OF WHICH MAY BE A PUBLIC
COMPANY, (II) SERVING ON THE BOARDS OF A REASONABLE NUMBER OF TRADE ASSOCIATIONS
AND/OR CHARITABLE ORGANIZATIONS, (III) ENGAGING IN A REASONABLE NUMBER OF
CHARITABLE ACTIVITIES AND COMMUNITY AFFAIRS, AND (IV) MANAGING HIS PERSONAL
INVESTMENTS AND AFFAIRS, PROVIDED THAT SUCH ACTIVITIES SET FORTH IN THIS SECTION
3(B) DO NOT CONFLICT OR MATERIALLY INTERFERE WITH THE EFFECTIVE DISCHARGE OF HIS
DUTIES AND RESPONSIBILITIES UNDER SECTION 3(A) ABOVE.


 


4.                                       BASE SALARY.


 

During the Term of Employment, the Executive shall be paid an annualized gross
Base Salary, payable in accordance with the regular payroll practices of the
Company, of $900,000.  The Base Salary shall be reviewed annually for increase
in the discretion of the Board, and any increase (or, in the event of an
across-the-board reduction applicable to all senior corporate executive officers
of the Company, any decrease in proportion to such reduction) in such amount
from time to time shall constitute “Base Salary” for purposes of this Agreement.

 


5.                                       ANNUAL INCENTIVE AWARDS.

 

During the Term of Employment, the Executive shall be eligible to earn an Annual
Bonus in respect of each calendar year occurring during the Term of Employment
pursuant to the two Executive Incentive Plans covering senior executives of the
Company (the “Bonus Plans”), the amount of which shall be based upon a
percentage of the Executive’s Base Salary (or such other metric or amount as the
Board may establish pursuant to the Bonus Plans), provided that the target
Annual Bonus percentage under the Bonus Plans for each calendar year occurring
during the Term of Employment shall be equal to at least fifty percent (50%) of
the amount of Base Salary the Executive actually earned in the year in respect
of which the Annual Bonus, if any, is payable.  Any Annual Bonus shall only be
payable upon the achievement by the Company as a whole of certain performance
goals to be established in respect of each calendar year by the Board (or a
designated committee thereof) after consultation with the Executive, provided
that the Executive may receive a greater or lesser Annual Bonus amount as
determined by the Board in accordance with achievement of such performance goals
and as pursuant to the terms of the Bonus Plans; and provided, further, that the
Company acknowledges that any annual bonus program established as described
herein will include an opportunity for the Executive to earn one hundred percent
(100%) of the Executive’s Base Salary, based upon the achievement of certain
performance goals, and that the Company may, but shall not be obligated to,
provide an opportunity for the Executive to earn more than 100% of the
Executive’s Base Salary as an Annual Bonus. Notwithstanding the foregoing, the
Executive shall be entitled to the following: (a) the Executive shall receive an
Annual Bonus equal to $100,000 in respect of the balance of calendar year 2003
(the “2003 Bonus”) and (b) with respect to calendar year 2004, the Executive
shall earn an Annual Bonus pursuant to the Bonus Plans, the amount of which
shall be at least equal to $450,000 (such minimum bonus amount, the “2004
Bonus”).  Notwithstanding the foregoing, and subject to the provisions of
Section 9 of this Agreement, in the event

 

3

--------------------------------------------------------------------------------


 

that the Term of Employment is scheduled to terminate prior to December 31 of
any given calendar year, the Executive shall only be eligible to earn a pro rata
portion of his Annual Bonus amount, based on the number of days during such
calendar year in which the Executive is employed hereunder.  All bonuses payable
under this Section 5 shall be paid at the same time as annual cash bonuses are
paid to other senior corporate executives of the Company pursuant to the
applicable Bonus Plans.

 


6.                                       EQUITY AND EQUITY-BASED AWARDS.


 


(A)  STOCK PURCHASE.  THE EXECUTIVE SHALL INVEST $250,000 IN SHARES OF STOCK ON
THE OPEN MARKET WITHIN THE FIRST 90 DAYS IMMEDIATELY FOLLOWING THE EFFECTIVE
DATE, TO THE EXTENT PERMITTED BY AND PURSUANT TO APPLICABLE SECURITIES LAWS, AND
AN ADDITIONAL $250,000 IN SHARES OF STOCK ON THE OPEN MARKET AT THE THEN MARKET
PRICE WITHIN THE TWELVE MONTHS IMMEDIATELY FOLLOWING THE EFFECTIVE DATE, TO THE
EXTENT PERMITTED BY AND PURSUANT TO APPLICABLE SECURITIES LAWS.


 


(B)  OPTIONS.  ON THE EFFECTIVE DATE, THE COMPANY SHALL GRANT TO THE EXECUTIVE
AN OPTION TO PURCHASE 2,000,000 SHARES OF STOCK, HAVING A PER SHARE EXERCISE
PRICE EQUAL TO THE FAIR MARKET VALUE PER SHARE OF STOCK ON THE EXECUTION DATE. 
SUCH OPTION SHALL BE GRANTED UNDER THE COMPANY’S 1992 STOCK PURCHASE AND OPTION
PLAN, AS AMENDED FROM TIME TO TIME (“STOCK INCENTIVE PLAN”).  THIS OPTION SHALL
VEST WITH RESPECT TO 25% OF THE SHARES OF STOCK SUBJECT TO SUCH OPTION ON
OCTOBER 21, 2004 AND ON EACH OCTOBER 21 THEREAFTER THROUGH OCTOBER 21, 2007.  IN
THE EVENT OF A TERMINATION WITHOUT CAUSE BY THE COMPANY (OTHER THAN DUE TO THE
EXECUTIVE’S DEATH OR DISABILITY) OR A TERMINATION BY THE EXECUTIVE UPON THE
OCCURRENCE OF A CONSTRUCTIVE TERMINATION (IN EACH CASE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT) (I) PRIOR TO OCTOBER 21, 2005, THE OPTION SHALL BECOME
VESTED WITH RESPECT TO UP TO 50% OF THE SHARES OF STOCK SUBJECT TO SUCH OPTION
(TO THE EXTENT NOT PREVIOUSLY VESTED) AND (II) ANY THEN VESTED (AND UNEXERCISED)
PORTION OF THE OPTION SHALL REMAIN OUTSTANDING AND EXERCISABLE FOR A PERIOD OF
SIX MONTHS FOLLOWING THE DATE OF SUCH TERMINATION.  THE FORM OF THIS OPTION
AWARD IS ATTACHED AS EXHIBIT A TO THIS AGREEMENT.


 


(C)  RESTRICTED STOCK.  ON  THE EFFECTIVE DATE, THE COMPANY SHALL GRANT TO THE
EXECUTIVE 1,000,000 SHARES OF RESTRICTED STOCK OF THE COMPANY (“RESTRICTED
STOCK”).  SUCH RESTRICTED STOCK SHALL BE GRANTED UNDER THE STOCK INCENTIVE
PLAN.  SO LONG AS THE EXECUTIVE REMAINS EMPLOYED HEREUNDER, THE RESTRICTED STOCK
SHALL VEST AS TO (I) 50% OF THE SHARES ON  OCTOBER 21, 2005, (II) AN ADDITIONAL
25% OF THE SHARES ON OCTOBER 21, 2006, AND (III) THE REMAINING 25% OF THE SHARES
ON OCTOBER 21, 2007.  THE FORM OF THIS RESTRICTED STOCK AWARD IS ATTACHED AS
EXHIBIT B TO THIS AGREEMENT.


 

(d)  During the Term of Employment, the Executive shall also be eligible to be
considered by the Board (or a designated committee thereof) to receive
additional equity-based awards under the Company’s equity-based plans in
accordance with the Company’s practices applicable to senior-level executives,
at a level commensurate with the Executive’s position with the Company
hereunder; provided, however, that nothing herein shall be deemed to be, nor
construed as, a commitment, promise or obligation by the Company to make any
additional equity or equity-based awards to the Executive (other than those
specifically provided for in Sections 6(b) and (c) above).

 


7.                                       EMPLOYEE BENEFIT PROGRAMS.


 

During the Term of Employment, the Executive shall be entitled to participate in
any employee pension and welfare benefit plans and programs made available to
the Company’s senior executive officer level employees generally, as such plans
or programs may be in effect from time to time, including, without limitation,
pension, profit sharing, savings and other retirement plans or programs, 401(k),
medical, dental, hospitalization, short-term and long-term disability and life
insurance plans, accidental death and dismemberment protection, travel accident
insurance, and any other pension or retirement plans or programs and any other
employee welfare benefit plans or programs that may be sponsored by the Company
from time to time, including any plans that supplement the above-listed types of
plans or programs, whether funded or unfunded.  The Executive’s participation
shall be based on, and

 

4

--------------------------------------------------------------------------------


 

the calculation of all benefits shall be based on, the assumptions that the
Executive has met all service-period or other requirements for such
participation provided that no such assumptions shall be made as to a
tax-qualified plan if such assumption would jeopardize the tax-qualified status
of such plan. Notwithstanding anything set forth in this Section 7 or in Section
9 below to the contrary, in the event of any termination of the Executive’s
employment hereunder, for any reason and by either party, the Executive shall
cease active participation in the Company’s employee stock purchase plan (the
“ESPP”), and any amounts deducted by the Company from the Executive’s Base
Salary but not yet used by the Company to purchase Stock for the benefit of the
Executive shall be promptly returned to the Executive, subject to any provision
of the ESPP (as in effect on the date of such termination) to the contrary.

 


8.                                       REIMBURSEMENT OF BUSINESS AND OTHER
EXPENSES; PERQUISITES; VACATIONS; RELOCATION EXPENSES.


 


(A)  BUSINESS EXPENSES.  THE EXECUTIVE IS AUTHORIZED TO INCUR REASONABLE
EXPENSES IN CARRYING OUT HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT
AND THE COMPANY SHALL PROMPTLY REIMBURSE HIM FOR ALL REASONABLE BUSINESS
EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER,
SUBJECT TO THE EXECUTIVE’S PROVISION OF REASONABLE DOCUMENTATION OF SUCH
EXPENSES IN ACCORDANCE WITH THE COMPANY’S BUSINESS EXPENSE REIMBURSEMENT
POLICY.  THE COMPANY SHALL PAY ALL REASONABLE FINANCIAL CONSULTANT AND LEGAL
FEES AND EXPENSES (NOT TO EXCEED $17,000) INCURRED BY THE EXECUTIVE IN
CONNECTION WITH THE NEGOTIATION OF THE EXECUTIVE’S EMPLOYMENT ARRANGEMENTS WITH
THE COMPANY PURSUANT TO THIS AGREEMENT ON AND PRIOR TO THE EXECUTION DATE.


 


(B)  PERQUISITES.  DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE SHALL BE
ENTITLED TO TAX PREPARATION, FINANCIAL COUNSELING, FIRST-CLASS AIR TRAVEL AND
LIMOUSINE SERVICES AND, IN ADDITION, ANY OTHER PERQUISITES IN EFFECT FROM TIME
TO TIME FOR THE COMPANY’S SENIOR EXECUTIVES GENERALLY.


 


(C)  VACATION.  DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE SHALL BE ENTITLED
TO FOUR WEEKS OF PAID VACATION, TO BE TAKEN AT SUCH TIME(S) AS THE EXECUTIVE AND
THE BOARD REASONABLY AGREES IS APPROPRIATE.


 


(D)  RELOCATION EXPENSES.


 


(I)            IN CONNECTION WITH THE EXECUTIVE’S COMMENCEMENT OF EMPLOYMENT
HEREUNDER, AS SOON AS PRACTICABLE AFTER THE EXECUTION DATE, THE COMPANY  SHALL
PROVIDE THE EXECUTIVE WITH A FURNISHED  APARTMENT OR ARRANGE FOR ALTERNATIVE
TEMPORARY LODGING IN NEW YORK, NEW YORK (THE “BUSINESS RESIDENCE”), WHICH
BUSINESS RESIDENCE SHALL BE OF A SIZE AND STYLE THAT IS COMMENSURATE WITH THE
EXECUTIVE’S POSITION WITH THE COMPANY HEREUNDER.  THE COMPANY ALSO HEREBY AGREES
TO PAY AND/OR REIMBURSE, AS APPLICABLE, THE EXECUTIVE FOR ALL REASONABLE COSTS
INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE MAINTENANCE AND USE OF SUCH
BUSINESS RESIDENCE DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING
NO LATER THAN OCTOBER 31, 2004 (THE “REIMBURSEMENT PERIOD”) (UNLESS SUCH PERIOD
IS OTHERWISE EXTENDED BY THE BOARD PURSUANT TO SECTION 8(D)(II) BELOW), FOR
REASONABLE TRAVEL EXPENSES INCURRED BY THE EXECUTIVE IN CONNECTION WITH HIS
COMMUTE BETWEEN HIS CURRENT PRIMARY RESIDENCE IN THE BOSTON, MASSACHUSETTS
METROPOLITAN AREA  AND HIS BUSINESS RESIDENCE DURING THE REIMBURSEMENT PERIOD,
SUBJECT TO THE EXECUTIVE’S PROVISION OF REASONABLE DOCUMENTATION OF SUCH
EXPENSES IN ACCORDANCE WITH THE COMPANY’S BUSINESS EXPENSE REIMBURSEMENT POLICY.


 


(II)           NOTWITHSTANDING THE FOREGOING, (X) THE EXECUTIVE HEREBY AGREES
THAT, DURING THE TERM OF EMPLOYMENT BUT IN NO EVENT LATER THAN JULY 31, 2004, SO
LONG AS THE EXECUTIVE REMAINS EMPLOYED HEREUNDER, THE EXECUTIVE SHALL PROPOSE TO
THE BOARD FOR ITS APPROVAL (WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD) A
REASONABLE PLAN FOR THE RELOCATION OF HIS PRIMARY RESIDENCE (THE “RELOCATION
PLAN”) AND (Y) IN THE EVENT THAT THE COMPANY AND THE EXECUTIVE AGREE ON THE
TERMS OF SUCH RELOCATION PLAN AND SUCH PLAN IS AGREED UPON BY THE BOARD AND THE
EXECUTIVE PRIOR TO JULY 31, 2004, THE PARTIES MAY AMEND THIS AGREEMENT TO
REFLECT SUCH OTHER TERMS THAT ARE

 

5

--------------------------------------------------------------------------------


 


CONSISTENT WITH THE APPROVED RELOCATION PLAN AND TO TERMINATE OR AMEND THE
COMPANY’S OBLIGATIONS UNDER THIS SECTION 8(D).  IN THE EVENT THE PARTIES CANNOT
AGREE TO SUCH RELOCATION PLAN PRIOR TO JULY 31, 2004, THE EXECUTIVE SHALL BECOME
ENTITLED TO ONLY THOSE PAYMENTS AND BENEFITS PROVIDED UNDER THE COMPANY’S
TRADITIONAL RELOCATION POLICY FOR SENIOR EXECUTIVE OFFICERS, EFFECTIVE AS OF
NOVEMBER 1, 2004 (SUBJECT TO ANY EXTENSION OF THE REIMBURSEMENT PERIOD AS
PROVIDED IN PARAGRAPH (I) ABOVE).


 


(III)          TO THE EXTENT THAT ANY PAYMENTS OR BENEFITS PROVIDED TO OR FOR
THE BENEFIT OF THE EXECUTIVE UNDER SECTION 8(D)(I) OR (II) RESULT IN TAXABLE
INCOME TO THE EXECUTIVE, THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH AN AMOUNT
EQUAL TO ANY INCOME AND OTHER TAXES PAYABLE BY THE EXECUTIVE UPON THE PROVISION
OF SUCH PAYMENTS OR BENEFITS (AND AN ADDITIONAL AMOUNT EQUAL TO ANY TAXES
IMPOSED ON SUCH TAX GROSS-UP AMOUNT), SUCH THAT THE EXECUTIVE SHALL NOT INCUR
ANY TAX COSTS WITH RESPECT TO SUCH PAYMENTS AND BENEFITS.


 


9.                                       TERMINATION OF EMPLOYMENT.


 


(A)  TERMINATION DUE TO DEATH.  IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
HEREUNDER IS TERMINATED DUE TO HIS DEATH, HIS ESTATE OR HIS BENEFICIARIES, AS
THE CASE MAY BE, SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:


 


(I)            PAYMENT OF HIS THEN BASE SALARY THROUGH THE END OF THE MONTH IN
WHICH DEATH OCCURS, PAYABLE IN A LUMP SUM PROMPTLY AFTER THE COMPANY RECEIVES
NOTICE OF HIS DEATH;


 


(II)           IN THE EVENT OF ANY SUCH TERMINATION IN ANY YEAR OTHER THAN 2003
OR 2004, PAYMENT OF AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE EXECUTIVE’S
BASE SALARY THEN IN EFFECT IN LIEU OF ANY ANNUAL BONUS PAYMENT FOR THE YEAR IN
WHICH THE EXECUTIVE’S DEATH OCCURS, PAYABLE IN A SINGLE INSTALLMENT NO LATER
THAN THIRTY (30) DAYS AFTER THE COMPANY RECEIVES NOTICE OF HIS DEATH; AND


 


(III)          TO THE EXTENT UNPAID AS OF THE DATE OF HIS DEATH, PAYMENT OF THE
2003 BONUS AND THE 2004 BONUS, PAYABLE IN A SINGLE INSTALLMENT NO LATER THAN
THIRTY (30) DAYS AFTER THE COMPANY RECEIVES NOTICE OF HIS DEATH.


 


(B)           TERMINATION DUE TO DISABILITY.  IN THE EVENT THAT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED DUE TO HIS DISABILITY, HE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS:


 


(I)            DISABILITY BENEFITS IN ACCORDANCE WITH THE COMPANY’S LONG-TERM
DISABILITY PROGRAM (THE “LTD PLAN”) THEN IN EFFECT, PROVIDED, HOWEVER, THAT IN
THE EVENT A TERMINATION DUE TO DISABILITY OCCURS PRIOR TO THE DATE THE EXECUTIVE
BECOMES ENTITLED TO BENEFITS UNDER THE LTD PLAN, THE EXECUTIVE SHALL CONTINUE TO
RECEIVE HIS THEN BASE SALARY UNTIL SUCH TIME AS THE EXECUTIVE BECOMES ENTITLED
TO COVERAGE UNDER THE LTD PLAN;


 


(II)           PAYMENT OF HIS BASE SALARY THEN IN EFFECT THROUGH THE END OF THE
MONTH IN WHICH SUCH DISABILITY BENEFITS COMMENCE, PAYABLE IN A LUMP SUM PROMPTLY
AFTER SUCH TERMINATION OF EMPLOYMENT;


 


(III)          IN THE EVENT OF ANY SUCH TERMINATION IN ANY YEAR OTHER THAN 2003
OR 2004, PAYMENT OF AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE EXECUTIVE’S
BASE SALARY THEN IN EFFECT IN LIEU OF ANY ANNUAL BONUS PAYMENT FOR THE YEAR IN
WHICH THE EXECUTIVE’S TERMINATION OCCURS, PAYABLE IN A SINGLE INSTALLMENT NO
LATER THAN THIRTY (30) DAYS AFTER THE DATE OF HIS TERMINATION; AND


 


(IV)          TO THE EXTENT UNPAID AS OF THE DATE OF HIS TERMINATION, PAYMENT OF
THE 2003 BONUS AND THE 2004 BONUS, PAYABLE IN A SINGLE INSTALLMENT NO LATER THAN
THIRTY (30) DAYS AFTER SUCH TERMINATION OF EMPLOYMENT.

 

6

--------------------------------------------------------------------------------


 

In no event shall a termination of the Executive’s employment for Disability
occur until the Party terminating his employment gives written notice to the
other Party in accordance with Section 20 below.

 


(C)  TERMINATION BY THE COMPANY FOR CAUSE.


 


(I)            A TERMINATION FOR CAUSE BY THE COMPANY SHALL NOT TAKE EFFECT
UNLESS THE FOLLOWING PROVISIONS OF THIS PARAGRAPH (I) ARE COMPLIED WITH:  THE
EXECUTIVE SHALL FIRST BE GIVEN WRITTEN NOTICE BY THE BOARD OF ITS INTENTION TO
TERMINATE HIM FOR CAUSE, SUCH NOTICE (A) TO STATE IN DETAIL THE PARTICULAR ACT
OR ACTS OR FAILURE OR FAILURES TO ACT THAT CONSTITUTE THE GROUNDS ON WHICH THE
PROPOSED TERMINATION FOR CAUSE IS BASED AND (B) TO BE GIVEN WITHIN NINETY (90)
DAYS OF THE BOARD LEARNING OF SUCH ACT OR ACTS OR FAILURE OR FAILURES TO ACT. 
THE EXECUTIVE SHALL THEN HAVE TEN (10) CALENDAR DAYS AFTER THE DATE THAT SUCH
WRITTEN NOTICE HAS BEEN RECEIVED BY THE EXECUTIVE IN WHICH TO CURE SUCH CONDUCT,
TO THE EXTENT SUCH CURE IS POSSIBLE (SOLELY WITH RESPECT TO PARAGRAPH (II) OF
THE DEFINITION OF “CAUSE” SET FORTH IN SECTION 1(E) ABOVE).  IF THE EXECUTIVE
FAILS TO CURE SUCH CONDUCT OR SUCH CURE IS NOT POSSIBLE, THE EXECUTIVE SHALL
THEN BE ENTITLED TO A HEARING BEFORE THE BOARD, AT WHICH THE EXECUTIVE AND HIS
REPRESENTATIVE SHALL HAVE THE RIGHT TO ATTEND AND ADDRESS THE BOARD.  SUCH
HEARING SHALL BE HELD WITHIN  FIFTEEN (15) CALENDAR DAYS OF SUCH NOTICE TO THE
EXECUTIVE, PROVIDED HE REQUESTS SUCH HEARING WITHIN TEN (10) CALENDAR DAYS OF
RECEIPT OF THE WRITTEN NOTICE FROM THE BOARD OF THE INTENTION TO TERMINATE HIM
FOR CAUSE.  IF, WITHIN FIVE (5) CALENDAR DAYS FOLLOWING SUCH HEARING, THE
EXECUTIVE IS FURNISHED WRITTEN NOTICE BY THE BOARD CONFIRMING THAT AT LEAST
TWO-THIRDS OF THE ENTIRE MEMBERSHIP OF THE BOARD DETERMINED, IN GOOD FAITH, THAT
THE EXECUTIVE ENGAGED IN CONDUCT SET FORTH IN THE DEFINITION OF CAUSE HEREIN,
THE EXECUTIVE  SHALL THEREUPON BE IMMEDIATELY TERMINATED FOR CAUSE.


 


(II)           IN THE EVENT THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT
FOR CAUSE, THE EXECUTIVE SHALL BE ENTITLED TO HIS BASE SALARY THEN IN EFFECT
THROUGH THE DATE OF THE TERMINATION, PAYABLE IN A LUMP SUM PROMPTLY AFTER SUCH
TERMINATION OF EMPLOYMENT.


 


(D)  TERMINATION WITHOUT CAUSE BY THE COMPANY OR CONSTRUCTIVE TERMINATION BY THE
EXECUTIVE.


 

(I)            IN THE EVENT THAT (X) THE EXECUTIVE’S TERM OF EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE, OTHER THAN DUE TO DISABILITY OR DEATH
OR (Y) THERE IS A CONSTRUCTIVE TERMINATION, AND, IN EITHER SUCH CASE, SUCH
TERMINATION OCCURS AFTER THE EFFECTIVE DATE BUT PRIOR TO OCTOBER 21, 2007, THE
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:

 

(A)          PAYMENT OF BASE SALARY THEN IN EFFECT THROUGH THE DATE OF
TERMINATION, PAYABLE IN A LUMP SUM PROMPTLY AFTER SUCH TERMINATION OF
EMPLOYMENT;

 

(B)           CONTINUED PAYMENT OF BASE SALARY, AT THE ANNUALIZED RATE IN EFFECT
ON THE DATE OF TERMINATION, FOR A PERIOD OF 24 MONTHS FOLLOWING THE DATE OF SUCH
TERMINATION;

 

(C)           TO THE EXTENT UNPAID AS OF THE DATE OF HIS TERMINATION, PAYMENT OF
THE 2003 BONUS AND THE 2004 BONUS, PAYABLE IN A SINGLE INSTALLMENT NO LATER THAN
THIRTY (30) DAYS AFTER SUCH TERMINATION OF EMPLOYMENT;

 

(D)          IF THE DATE OF SUCH TERMINATION OCCURS IN CALENDAR YEAR 2005, 2006
OR 2007 (BUT PRIOR TO OCTOBER 21, 2007), A LUMP SUM PAYMENT EQUAL TO A PRO-RATA
PORTION OF THE ANNUAL BONUS, IF ANY, WHICH THE EXECUTIVE WOULD HAVE RECEIVED
PURSUANT TO SECTION 5 OF THIS AGREEMENT IN RESPECT OF SUCH YEAR IF THE EXECUTIVE
HAD REMAINED EMPLOYED HEREUNDER THROUGH THE DATE ANNUAL BONUSES ARE PAYABLE TO
SENIOR EXECUTIVE OFFICERS IN RESPECT OF SUCH YEAR UNDER THE APPLICABLE BONUS
PLANS, WITH SUCH PRO-RATA PORTION BASED

 

7

--------------------------------------------------------------------------------


 

ON THE NUMBER OF DAYS THE EXECUTIVE WAS EMPLOYED DURING THE APPLICABLE YEAR
(RELATIVE TO THE NUMBER OF DAYS IN SUCH YEAR); AND

 

(E)           THE EXECUTIVE SHALL BE ENTITLED TO CONTINUED PARTICIPATION, AT THE
SAME LEVEL OF EXPENSE PAID BY THE EXECUTIVE PRIOR TO SUCH TERMINATION, IN ALL
MEDICAL, DENTAL, VISION AND HOSPITALIZATION INSURANCE COVERAGE AND IN OTHER
SIMILAR WELFARE EMPLOYEE BENEFIT PLANS OR PROGRAMS GENERALLY AVAILABLE TO
EMPLOYEES OF THE COMPANY (COLLECTIVELY, “WELFARE PLANS”) IN WHICH HE WAS
PARTICIPATING ON THE DATE OF HIS TERMINATION UNTIL THE EARLIER OF:  (1) 24
MONTHS FOLLOWING THE DATE OF TERMINATION AND  (2) THE DATE, OR DATES, HE BECOMES
ELIGIBLE FOR COVERAGE AND BENEFITS UNDER CORRESPONDING PLANS AND PROGRAMS OF A
SUBSEQUENT EMPLOYER.  THE EXECUTIVE SHALL PROMPTLY ADVISE THE COMPANY OF ANY
SUCH SUBSEQUENT EMPLOYMENT AND THE BENEFITS HE RECEIVES IN CONNECTION
THEREWITH.  IN THE EVENT THE COMPANY’S WELFARE PLANS DO NOT PERMIT CONTINUATION
OF THE EXECUTIVE’S PARTICIPATION FOLLOWING HIS TERMINATION, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH AN AMOUNT THAT, AFTER TAXES, IS SUFFICIENT FOR HIM TO
PURCHASE EQUIVALENT BENEFITS.

 

(II)           IN THE EVENT THAT THE TERM OF EMPLOYMENT IS RENEWED PURSUANT TO
SECTION 2 OF THIS AGREEMENT, AND THEREAFTER (X) THE EXECUTIVE’S TERM OF
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE, OTHER THAN DUE TO
DISABILITY OR DEATH OR (Y) THERE IS A CONSTRUCTIVE TERMINATION, AND, IN EITHER
SUCH CASE, SUCH TERMINATION OF EMPLOYMENT OCCURS ON OR AFTER OCTOBER 21, 2007,
THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:

 

(A)          PAYMENT OF BASE SALARY THEN IN EFFECT THROUGH THE DATE OF
TERMINATION, PAYABLE IN A LUMP SUM PROMPTLY AFTER SUCH TERMINATION OF
EMPLOYMENT;

 

(B)           CONTINUED PAYMENT OF BASE SALARY, AT THE ANNUALIZED RATE IN EFFECT
ON THE DATE OF TERMINATION, FOR A PERIOD OF 12 MONTHS FOLLOWING THE DATE OF SUCH
TERMINATION;

 

(C)           FOR ANY YEAR IN WHICH THE DATE OF SUCH TERMINATION OCCURS, A LUMP
SUM PAYMENT EQUAL TO A PRO-RATA PORTION OF THE ANNUAL BONUS, IF ANY, WHICH THE
EXECUTIVE WOULD HAVE RECEIVED PURSUANT TO SECTION 5 OF THIS AGREEMENT IN RESPECT
OF SUCH YEAR IF THE EXECUTIVE HAD REMAINED EMPLOYED HEREUNDER THROUGH THE DATE
ANNUAL BONUSES ARE PAYABLE TO SENIOR EXECUTIVE OFFICERS IN RESPECT OF SUCH YEAR
UNDER THE APPLICABLE BONUS PLANS, WITH SUCH PRO-RATA PORTION BASED ON THE NUMBER
OF DAYS THE EXECUTIVE WAS EMPLOYED DURING THE APPLICABLE YEAR (RELATIVE TO THE
NUMBER OF DAYS IN SUCH YEAR); AND

 

(D)          THE EXECUTIVE SHALL BE ENTITLED TO CONTINUED PARTICIPATION, AT THE
SAME LEVEL OF EXPENSE PAID BY THE EXECUTIVE PRIOR TO SUCH TERMINATION, IN ALL
WELFARE PLANS IN WHICH HE WAS PARTICIPATING ON THE DATE OF HIS TERMINATION UNTIL
THE EARLIER OF:  (1) 12 MONTHS FOLLOWING THE DATE OF TERMINATION AND  (2) THE
DATE, OR DATES, HE BECOMES ELIGIBLE FOR COVERAGE AND BENEFITS UNDER THE
CORRESPONDING PLANS AND PROGRAMS OF A SUBSEQUENT EMPLOYER.  THE EXECUTIVE SHALL
PROMPTLY ADVISE THE COMPANY OF ANY SUCH SUBSEQUENT EMPLOYMENT AND THE BENEFITS
HE RECEIVES IN CONNECTION THEREWITH.  IN THE EVENT THE COMPANY’S WELFARE PLANS
DO NOT PERMIT CONTINUATION OF THE EXECUTIVE’S PARTICIPATION FOLLOWING HIS
TERMINATION, THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH AN AMOUNT THAT, AFTER
TAXES, IS SUFFICIENT FOR HIM TO PURCHASE EQUIVALENT BENEFITS.

 


(E)  VOLUNTARY TERMINATION.  A TERMINATION OF THE TERM OF EMPLOYMENT BY THE
EXECUTIVE ON HIS OWN INITIATIVE, OTHER THAN A TERMINATION DUE TO DEATH OR
DISABILITY OR A CONSTRUCTIVE TERMINATION, SHALL HAVE THE SAME CONSEQUENCES AS
PROVIDED IN SECTION 9(C)(II) UPON A TERMINATION FOR CAUSE.  A VOLUNTARY
TERMINATION UNDER THIS SECTION 9(E) SHALL BE EFFECTIVE 30 CALENDAR DAYS AFTER
THE COMPANY RECEIVES PRIOR WRITTEN NOTICE, UNLESS THE COMPANY ELECTS BY
PROVIDING IN WRITING TO THE EXECUTIVE TO MAKE SUCH TERMINATION EFFECTIVE
EARLIER.

 

8

--------------------------------------------------------------------------------


 


(F)            NON-RENEWAL OF THE TERM OF EMPLOYMENT BY THE COMPANY.  IN THE
EVENT THAT THE COMPANY NOTIFIES THE EXECUTIVE PURSUANT TO SECTION 2 OF THIS
AGREEMENT THAT THE TERM OF EMPLOYMENT SHALL NOT BE RENEWED, THE EXECUTIVE SHALL
BE ENTITLED TO THE SAME PAYMENTS AND BENEFITS AS PROVIDED IN SECTION 9(D)(II)
ABOVE. UPON ANY EARLY TERMINATION OF THE TERM OF EMPLOYMENT, THIS PROVISION
SHALL NOT APPLY.


 


(G)  CONSEQUENCES OF A CHANGE OF CONTROL.


 


(I)            FOLLOWING A “CHANGE OF CONTROL” (WITHIN THE MEANING OF SECTION
280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)), IN THE
EVENT THAT THE EXECUTIVE’S TERM OF EMPLOYMENT IS TERMINATED PURSUANT TO SECTION
9(D)(I) OR (II) (AS APPLICABLE), THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
PAYMENTS AND BENEFITS PROVIDED IN SECTION 9(D)(I) OR (II), AS APPLICABLE, ABOVE,
FOR THE APPLICABLE PERIODS PROVIDED THEREIN AND PAID IN ACCORDANCE THEREWITH;
PROVIDED THAT, IN ADDITION, ALL AMOUNTS, RIGHTS AND BENEFITS TO WHICH THE
EXECUTIVE IS ENTITLED TO RECEIVE FROM THE COMPANY BUT WHICH ARE NOT THEN VESTED,
WHETHER UNDER THIS AGREEMENT OR OTHERWISE, SHALL BECOME FULLY VESTED.


 


(II)           IF, UPON A CHANGE OF CONTROL OR THEREAFTER, ANY AMOUNT OR BENEFIT
(COLLECTIVELY, THE “COVERED PAYMENTS”) PAID OR DISTRIBUTED TO THE EXECUTIVE BY
THE COMPANY OR ANY AFFILIATE PURSUANT TO THIS AGREEMENT OR OTHERWISE IS OR
BECOMES SUBJECT TO  AN EXCISE TAX UNDER SECTION 4999 OF THE CODE OR ANY SIMILAR
TAX THAT MAY HEREAFTER BE IMPOSED (COLLECTIVELY, “EXCISE TAXES”), THE COMPANY
SHALL PAY TO THE EXECUTIVE AT THE TIME SPECIFIED BELOW, THE TAX REIMBURSEMENT
PAYMENT.  THE TAX REIMBURSEMENT PAYMENT IS DEFINED AS THE NET-AFTER TAX AMOUNT
THAT IS PAID BY THE COMPANY AND RETAINED BY THE EXECUTIVE, AFTER PAYMENT BY THE
EXECUTIVE OF ALL EXCISE TAXES IMPOSED ON THE COVERED PAYMENTS (THE “GROSS-UP
PAYMENT”), AND ALL TAXES (INCLUDING ANY EXCISE TAXES, INCOME TAXES AND INTEREST
OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES) IMPOSED ON THE GROSS-UP
PAYMENT, THAT IS EQUAL TO THE EXCISE TAX IMPOSED UPON THE COVERED PAYMENT.  THE
DETERMINATION OF WHETHER COVERED PAYMENTS ARE SUBJECT TO EXCISE TAXES, AND, IF
SO, THE AMOUNT OF THE TAX REIMBURSEMENT PAYMENT TO BE PAID TO THE EXECUTIVE,
SHALL BE MADE BY AN INDEPENDENT AUDITOR (THE “AUDITOR”) JOINTLY SELECTED BY THE
COMPANY AND THE EXECUTIVE AND PAID BY THE COMPANY, PROVIDED THAT THE GROSS-UP
PAYMENT AND THE TAX REIMBURSEMENT PAYMENT SHALL BE SUBJECT TO ADJUSTMENT BASED
ON ANY DETERMINATIONS MADE BY THE INTERNAL REVENUE SERVICE.  THE AUDITOR SHALL
BE A NATIONALLY RECOGNIZED UNITED STATES PUBLIC ACCOUNTING FIRM WHICH HAS NOT,
DURING THE TWO YEARS PRECEDING THE DATE OF ITS SELECTION, ACTED IN ANY WAY ON
BEHALF OF THE COMPANY.  IF THE EXECUTIVE AND THE COMPANY CANNOT AGREE ON THE
FIRM TO SERVE AS THE AUDITOR, THEN THE EXECUTIVE AND THE COMPANY SHALL EACH
SELECT AN ACCOUNTING FIRM AND THOSE TWO FIRMS SHALL JOINTLY SELECT THE
ACCOUNTING FIRM TO SERVE AS THE AUDITOR.  THE PORTION OF THE TAX REIMBURSEMENT
PAYMENT ATTRIBUTABLE TO A COVERED PAYMENT SHALL BE PAID TO THE EXECUTIVE BY THE
COMPANY PRIOR TO THE DATE THAT THE CORRESPONDING EXCISE TAX PAYMENT IS DUE TO BE
PAID BY THE EXECUTIVE (THROUGH WITHHOLDING OR OTHERWISE).  THE EXECUTIVE
COVENANTS THAT HE WILL USE THE TAX REIMBURSEMENT PAYMENT UNDER THIS SUBSECTION
(II) FOR THE SOLE PURPOSE OF PAYING THE EXCISE TAXES.


 


(H)  OTHER TERMINATION BENEFITS.  IN THE CASE OF ANY OF THE TERMINATIONS
DESCRIBED IN THIS SECTION 9 ABOVE, THE EXECUTIVE (OR HIS ESTATE) SHALL ALSO BE
ENTITLED TO:


 


(I)            THE BALANCE OF ANY ANNUAL BONUSES DUE FOR CALENDAR YEARS WHICH
HAVE BEEN COMPLETED AND TO WHICH HE IS ENTITLED, PURSUANT TO THE TERMS OF THE
BONUS PLANS, TO RECEIVE, BUT WHICH HAVE NOT YET BEEN PAID; PROVIDED, HOWEVER,
THAT IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BETWEEN THE END
OF ANY GIVEN CALENDAR YEAR BUT PRIOR TO THE DATE THE ANNUAL BONUS WOULD
OTHERWISE BE PAID IN RESPECT OF SUCH YEAR PURSUANT TO THE BONUS PLANS, THE
EXECUTIVE SHALL ALSO BE ENTITLED TO SUCH UNPAID ANNUAL BONUS, NOTWITHSTANDING
ANY TERMS OF THE BONUS PLANS TO THE CONTRARY; AND PROVIDED, FURTHER, THAT UPON A
TERMINATION FOR CAUSE OR A VOLUNTARY TERMINATION, NO DISCRETIONARY PORTION OF
ANY THEN UNPAID ANNUAL BONUS SHALL BE PAID;

 

9

--------------------------------------------------------------------------------


 


(II)           ANY EXPENSE REIMBURSEMENTS DUE THE EXECUTIVE UNDER SECTIONS 8 AND
9 OF THIS AGREEMENT;


 


(III)          PAYMENT OF THE EXECUTIVE’S ACCRUED BUT UNUSED VACATION DAYS, IF
ANY, FOR THE YEAR IN WHICH SUCH TERMINATION OCCURS, WHICH SHALL BE PAYABLE IN
ACCORDANCE WITH THE COMPANY’S POLICIES APPLICABLE TO SENIOR EXECUTIVE OFFICERS;
AND


 


(IV)          OTHER BENEFITS, IF ANY, IN ACCORDANCE WITH APPLICABLE BENEFIT
PLANS AND PROGRAMS OF THE COMPANY.


 


(I)  NO MITIGATION; NO OFFSET.  IN THE EVENT OF ANY TERMINATION OF EMPLOYMENT
UNDER THIS SECTION 9, THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK OTHER
EMPLOYMENT AND THERE SHALL BE NO OFFSET AGAINST AMOUNTS DUE THE EXECUTIVE UNDER
THIS AGREEMENT ON ACCOUNT OF ANY REMUNERATION ATTRIBUTABLE TO ANY SUBSEQUENT
EMPLOYMENT THAT HE MAY OBTAIN.


 


(J)  NATURE OF PAYMENTS.  ANY AMOUNTS DUE UNDER THIS SECTION 9 ARE IN THE NATURE
OF SEVERANCE PAYMENTS CONSIDERED TO BE REASONABLE BY THE COMPANY AND THE
EXECUTIVE AND ARE NOT IN THE NATURE OF A PENALTY.


 


10.                                 CONFIDENTIALITY.


 


(A)  THE EXECUTIVE AGREES THAT HE WILL NOT, AT ANY TIME DURING THE TERM OF
EMPLOYMENT AND, ON AND AFTER THE TIME OF THE TERMINATION OF HIS EMPLOYMENT WITH
THE COMPANY, WHETHER AT THE INSISTENCE OF THE EXECUTIVE OR THE COMPANY, AND
REGARDLESS OF THE REASONS THEREFOR, DISCLOSE OR USE ANY TRADE SECRET,
PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY, OBTAINED DURING THE COURSE OF HIS EMPLOYMENT, EXCEPT
AS REQUIRED IN THE COURSE OF SUCH EMPLOYMENT (AS DETERMINED IN GOOD FAITH BY THE
EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER) OR WITH
THE WRITTEN PERMISSION OF THE COMPANY OR, AS APPLICABLE, ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY OR AS MAY BE REQUIRED BY LAW, PROVIDED THAT, IF THE
EXECUTIVE RECEIVES LEGAL PROCESS WITH REGARD TO DISCLOSURE OF SUCH INFORMATION,
HE SHALL PROMPTLY NOTIFY THE COMPANY AND COOPERATE WITH THE COMPANY IN SEEKING A
PROTECTIVE ORDER (COLLECTIVELY, “CONFIDENTIAL INFORMATION”).  CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE INFORMATION THAT IS PUBLIC KNOWLEDGE OR THAT IS
OTHERWISE GENERALLY KNOWN IN THE INDUSTRY, SO LONG AS SUCH PUBLIC KNOWLEDGE IS
NOT DUE TO ANY BREACH OF THE EXECUTIVE OF THE TERMS OF THIS SECTION 10 OR, TO
THE KNOWLEDGE OF THE EXECUTIVE, TO THE BREACH OF ANY OTHER EMPLOYEE OR FORMER
EMPLOYEE OF THE COMPANY OF ANY SIMILAR COVENANT NOT TO DISCLOSE CONFIDENTIAL
INFORMATION.


 


(B)  THE EXECUTIVE AGREES THAT AT THE TIME OF THE TERMINATION OF HIS EMPLOYMENT
WITH THE COMPANY, WHETHER AT THE INSISTENCE OF THE EXECUTIVE OR THE COMPANY, AND
REGARDLESS OF THE REASONS THEREFOR, HE WILL DELIVER TO THE COMPANY, AND NOT KEEP
OR DELIVER TO ANYONE ELSE, ANY AND ALL NOTES, FILES, MEMORANDA, PAPERS AND, IN
GENERAL, ANY AND ALL PHYSICAL MATTER CONTAINING CONFIDENTIAL INFORMATION,
INCLUDING ANY AND ALL DOCUMENTS SIGNIFICANT TO THE CONDUCT OF THE BUSINESS OF
THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY WHICH ARE IN HIS
POSSESSION, EXCEPT FOR ANY DOCUMENTS FOR WHICH THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY HAS GIVEN WRITTEN CONSENT TO REMOVAL AT THE TIME OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AND HIS PERSONAL ROLODEX, PERSONAL
FILES, PHONE BOOK AND SIMILAR ITEMS.


 

The Executive agrees that the Company’s remedies at law would be inadequate in
the event of a breach or threatened breach of this Section 10; accordingly, the
Company shall be entitled, in addition to its rights at law, to seek an
injunction and other equitable relief without the need to post a bond.

 

10

--------------------------------------------------------------------------------


 


11.                                 NON-COMPETITION.


 

(A)           “COMPETING BUSINESS” SHALL MEAN A BUSINESS WHOSE PRIMARY BUSINESS
IS ONE OR MORE OF THE FOLLOWING (TO THE EXTENT THAT THE COMPANY ENGAGES IN ANY
SUCH BUSINESS ON THE DATE OF ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
HEREUNDER):  THE PUBLICATION AND DISTRIBUTION OF BUSINESS MAGAZINES, CONSUMER
ENTHUSIAST MAGAZINES, FREE PUBLICATIONS OR THE OPERATION OF CONTENT WEBSITES OR
SUCH OTHER PRIMARY BUSINESS IN WHICH THE COMPANY ENGAGES ON THE DATE OF ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER.

 

(B)           “RESTRICTED PERIOD” SHALL MEAN THE LAST DAY OF THE TWELVE (12)
MONTH PERIOD FOLLOWING THE DATE OF ANY TERMINATION OF EMPLOYMENT BY THE COMPANY
OR THE EXECUTIVE, FOR ANY REASON.

 

(C)           THE EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE BUSINESSES OF THE COMPANY AND ITS AFFILIATES AND ACCORDINGLY
AGREES AS FOLLOWS:

 


(I)            DURING THE TERM OF EMPLOYMENT AND THE RESTRICTED PERIOD, THE
EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY:


 

(A)  engage in any business that is a Competing Business;

 

(B)  enter the employ of, or render any services to, any person or entity (or
any division of any person or entity) which is a Competing Business;

 

(C)  acquire a financial interest in, or otherwise become actively involved with
or in, any Competing Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

(D)  interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and any of its affiliates and their respective material customers,
clients or suppliers.

 


(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
EXECUTIVE MAY: (X) DIRECTLY OR INDIRECTLY OWN, SOLELY AS AN INVESTMENT,
SECURITIES OF ANY PERSON ENGAGED IN A COMPETING BUSINESS WHICH ARE PUBLICLY
TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE OVER-THE-COUNTER
MARKET IF THE EXECUTIVE (I) IS NOT A CONTROLLING PERSON OF, OR A MEMBER OF A
GROUP WHICH CONTROLS, SUCH PERSON AND (II) DOES NOT, DIRECTLY OR INDIRECTLY, OWN
FIVE PERCENT (5%) OR MORE OF ANY CLASS OF SECURITIES OF SUCH PERSON (EXCLUDING
ANY INTEREST THE EXECUTIVE OWNS THROUGH A MUTUAL FUND, PRIVATE EQUITY FUND OR
OTHER POOLED ACCOUNT) AND (Y) PROVIDE SERVICES FOR A SUBSIDIARY, DIVISION OR
OTHER ENTITY OF A COMPETING BUSINESS, SO LONG AS THE SUBSIDIARY, DIVISION OR
ENTITY IN WHICH THE EXECUTIVE MAY BE PROVIDING SERVICES IS NOT ITSELF A
COMPETING BUSINESS.


 


(III)          DURING THE TERM OF EMPLOYMENT AND THE RESTRICTED PERIOD, THE
EXECUTIVE WILL NOT, WHETHER ON THE EXECUTIVE’S OWN BEHALF OR ON BEHALF OF OR IN
CONJUNCTION WITH ANY PERSON, COMPANY, BUSINESS ENTITY OR OTHER ORGANIZATION
WHATSOEVER, DIRECTLY OR INDIRECTLY HIRE ANY EXECUTIVE OR EMPLOYEE WHO WAS
EMPLOYED BY THE COMPANY AS OF THE DATE OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT WITH THE COMPANY OR WHO LEFT THE EMPLOYMENT OF THE COMPANY COINCIDENT
WITH, OR WITHIN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO OR AFTER, THE TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, PROVIDED THAT NOTHING HEREIN
SHALL PREVENT THE EXECUTIVE FROM THE GENERAL ADVERTISING FOR EMPLOYEES OR FROM
SERVING AS A REFERENCE FOR AN EMPLOYEE OF THE COMPANY).


 


(IV)          THE COMPANY AND THE EXECUTIVE AGREE THAT, IN THE EVENT THE
EXECUTIVE VIOLATES THE PROVISIONS OF THIS SECTION 11 FOLLOWING HIS TERMINATION
OF EMPLOYMENT, THE COMPANY SHALL CEASE ANY PAYMENTS BEING MADE UNDER SECTIONS
9(D)(I) OR (II) (AS APPLICABLE), 9(F) AND/OR 9(G) OF

 

11

--------------------------------------------------------------------------------


 


THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT AN ARBITRATOR (AS SELECTED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12 OF THIS AGREEMENT) DETERMINES
THAT THE EXECUTIVE HAS VIOLATED THE PROVISIONS OF THIS SECTION 11 FOLLOWING HIS
TERMINATION OF EMPLOYMENT TO A MATERIAL EXTENT, THE COMPANY SHALL ALSO BE
ENTITLED TO RECOUP A PRO RATA PORTION OF THE PAYMENTS PREVIOUSLY MADE TO THE
EXECUTIVE PURSUANT TO SECTIONS 9(D)(I) OR (II) (AS APPLICABLE), 9(F) AND/OR 9(G)
OF THIS AGREEMENT, WITH SUCH PRO-RATA PORTION BASED ON THE NUMBER OF DAYS DURING
THE RESTRICTED PERIOD THAT THE ARBITRATOR DETERMINES THE EXECUTIVE VIOLATED SUCH
PROVISIONS TO A MATERIAL EXTENT (RELATIVE TO THE NUMBER OF DAYS IN THE
RESTRICTED PERIOD).


 


12.                                 RESOLUTION OF DISPUTES.


 

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in New York, New York, in accordance
with the rules and procedures of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Each Party shall bear his or its own costs of the
arbitration or litigation.  In the event that the arbitrator determines that the
Executive has prevailed on substantially all issues in dispute in the
arbitration, the Company shall bear all costs and expenses of the Executive with
respect to the arbitration (including reasonable attorneys’ fees and
disbursements of the Executive’s counsel); provided, however, that the Executive
shall bear all costs and expenses of the Company with respect to the arbitration
(including reasonable attorneys’ fees and disbursements of the Company’s
counsel) in the event that the arbitrator determines that the Executive’s claims
in the dispute were, in the aggregate, frivolous or otherwise taken in bad
faith.

 


13.                                 INDEMNIFICATION.


 


(A)  THE COMPANY AGREES THAT IF THE EXECUTIVE IS MADE A PARTY, OR IS THREATENED
TO BE MADE A PARTY, TO ANY ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (“PROCEEDING”), BY REASON OF THE FACT THAT HE IS
OR WAS A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, MEMBER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE, INCLUDING SERVICE WITH RESPECT TO EMPLOYEE
BENEFIT PLANS, WHETHER OR NOT THE BASIS OF SUCH PROCEEDING IS THE EXECUTIVE’S
ALLEGED ACTION IN AN OFFICIAL CAPACITY WHILE SERVING AS A DIRECTOR, OFFICER,
MEMBER, EMPLOYEE OR AGENT, THE EXECUTIVE SHALL BE INDEMNIFIED AND HELD HARMLESS
BY THE COMPANY TO THE FULLEST EXTENT LEGALLY PERMITTED OR AUTHORIZED BY THE
COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS OR RESOLUTIONS OF THE COMPANY’S
BOARD OF DIRECTORS OR, IF GREATER, BY THE LAWS OF THE STATE OF DELAWARE, AGAINST
ALL COST, EXPENSE, LIABILITY AND LOSS (INCLUDING, WITHOUT LIMITATION, ATTORNEY’S
FEES, JUDGMENTS, FINES, EXCISE TAXES OR OTHER LIABILITIES OR PENALTIES AND
AMOUNTS PAID OR TO BE PAID IN SETTLEMENT) REASONABLY INCURRED OR SUFFERED BY THE
EXECUTIVE IN CONNECTION THEREWITH, AND SUCH INDEMNIFICATION SHALL CONTINUE AS TO
THE EXECUTIVE EVEN IF HE HAS CEASED TO BE A DIRECTOR, MEMBER, EMPLOYEE OR AGENT
OF THE COMPANY OR OTHER ENTITY AND SHALL INURE TO THE BENEFIT OF THE EXECUTIVE’S
HEIRS, EXECUTORS AND ADMINISTRATORS.


 


(B)  NEITHER THE FAILURE OF THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS,
INDEPENDENT LEGAL COUNSEL OR STOCKHOLDERS) TO HAVE MADE A DETERMINATION PRIOR TO
THE COMMENCEMENT OF ANY PROCEEDING CONCERNING PAYMENT OF AMOUNTS CLAIMED BY THE
EXECUTIVE UNDER SECTION 13(A) ABOVE THAT INDEMNIFICATION OF THE EXECUTIVE IS
PROPER BECAUSE HE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR A
DETERMINATION BY THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS, INDEPENDENT
LEGAL COUNSEL OR STOCKHOLDERS) THAT THE EXECUTIVE HAS NOT MET SUCH APPLICABLE
STANDARD OF CONDUCT, SHALL CREATE A PRESUMPTION THAT THE EXECUTIVE HAS NOT MET
THE APPLICABLE STANDARD OF CONDUCT.


 


(C)  THE COMPANY AGREES TO CONTINUE AND MAINTAIN A DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE POLICY COVERING THE EXECUTIVE TO THE EXTENT THE COMPANY
PROVIDES SUCH COVERAGE FOR ITS OTHER EXECUTIVE OFFICERS AND DIRECTORS, AS
APPLICABLE.

 

12

--------------------------------------------------------------------------------


 


14.                                 ASSIGNABILITY; BINDING NATURE.


 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns. 
Rights or obligations of the Company under this Agreement may be, and may only
be, assigned or transferred by the Company pursuant to a merger or consolidation
in which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.  No rights or obligations of the Executive
under this Agreement may be assigned or transferred by the Executive other than
his rights to compensation and benefits, which may be transferred only by will
or operation of law, provided that any amount due hereunder to the Executive at
the time of his death shall instead be paid to his estate or his designated
beneficiary.

 


15.                                 AMENDMENT OR WAIVER.


 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the
Company.  No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time.  Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.

 


16.                                 SEVERABILITY.


 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 


17.                                 SURVIVORSHIP.


 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the Parties hereunder shall survive any termination of the
Executive’s employment.  Upon the expiration of the term of the Agreement, the
respective rights and obligations of the Parties shall survive such expiration
to the extent necessary to carry out the intentions of the Parties as embodied
in the rights (such as vested rights) and obligations of the Parties under this
Agreement.

 


18.                                 REFERENCES.


 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 


19.                                 GOVERNING LAW.


 

This Agreement shall be governed in accordance with the laws of New York without
reference to principles of conflict of laws.

 


20.                                 HEADINGS.


 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

13

--------------------------------------------------------------------------------


 


21.                                 NOTICES.


 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

 

If to the Company:

 

PRIMEDIA Inc.

745 Fifth Avenue

New York, New York 10151

Attention:  General Counsel

 

With a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:  Gary Horowitz, Esq.

 

If to the Executive:

 

Kelly Conlin

c/o PRIMEDIA Inc.

745 Fifth Avenue

New York, New York 10151

 

With a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention:  Michael S. Sirkin, Esq.

 


22.                                 ENTIRE AGREEMENT.


 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 


23.                                 COUNTERPARTS.


 

This Agreement may be executed in two or more counterparts.

 

[Signatures on next page.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

PRIMEDIA Inc.

 

 

 

By:

/s/ Beverly C. Chell

 

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Kelly Conlin

 

 

     Kelly Conlin

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of October 21, 2003, is made by and
between PRIMEDIA Inc. (“PRIMEDIA”) a Delaware corporation, and Kelly Conlin (the
“Optionee”), an employee of PRIMEDIA or a Subsidiary or Parent (as defined
below) of PRIMEDIA.

 

RECITALS

 

WHEREAS, PRIMEDIA wishes to afford the Optionee the opportunity to purchase two
million (2,000,000) shares of PRIMEDIA’s common stock, par value per share (the
“Common Stock”); and

 

WHEREAS, PRIMEDIA wishes to award options to purchase shares of Common Stock
under the PRIMEDIA 1992 Stock Purchase and Option Plan as amended, (the “Plan”),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and

 

WHEREAS, PRIMEDIA’s Compensation Committee (the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and in the
best interest of PRIMEDIA and its stockholders to grant to the Optionee and
Incentive Stock Option to purchase Common Stock as an incentive for increased
efforts during the Optionee’s term of office with PRIMEDIA or a Subsidiary or
Parent and has advised PRIMEDIA there of and instructed it to issue such Option.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

The following terms used herein shall have the meanings specified below:

 

“Cause” shall have the meaning attributed to it under the Employment Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Constructive Termination” shall have the meaning attributed to it under the
Employment Agreement.

 

“Disability” shall have the meaning attributed to it under the Employment
Agreement.

 

“Employment Agreement” shall mean that certain employment agreement made and
entered into as of October 14, 2003 by and between PRIMEDIA and the Optionee.

 

“Grant Date” shall mean October 21, 2003.

 

“Incentive Stock Option” shall have the meaning attributed to it by Section 422
of the Code.

 

--------------------------------------------------------------------------------


 

“Non-Qualified Stock Option” shall mean each Option forming part of this grant
that is not an Incentive Stock Option.

 

“Parent” shall mean any corporation in an unbroken chain of corporations ending
with PRIMEDIA if each of the corporations other than PRIMEDIA then owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporation in such chain.

 

“Retirement” shall mean the Optionee’s retirement at age 65 or over (or such
other age as may be approved by the Board of Directors of PRIMEDIA) after having
been employed by PRIMEDIA or a Subsidiary or Parent for at least three (3)
consecutive years after the Grant Date.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with PRIMEDIA if each of the corporations, or group of commonly
controlled corporations, other than the last corporation in the unbroken chain
then owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

“Trigger Date” shall mean October 21, 2003.

 

ARTICLE II

 

GRANT OF OPTION

 

Section 2.1 - Grant of Option

 

On and as of the date hereof PRIMEDIA irrevocably grants to the Optionee an
Incentive Stock Option to purchase all or any part of the number of shares of
Common Stock set forth in the Recitals to this Agreement (any such shares, the
“Shares”) upon the terms and conditions set forth herein (the “Option”).

 

Section 2.2 - Exercise Price

 

The exercise price shall be $3.09 per Share without commission or other charge.

 

Section 2.3 - Consideration to PRIMEDIA ; No Right to Employment

 

In consideration of the Option grant, the Optionee agrees to render faithful and
efficient service to PRIMEDIA or a Subsidiary or Parent, with such duties and
responsibilities as PRIMEDIA shall from time to time prescribe.  Nothing in this
Agreement or in the Plan shall confer upon the Optionee any right to continue in
the employ of  PRIMEDIA or a Subsidiary or Parent or shall interfere with or
restrict in any way the rights of  PRIMEDIA and any Subsidiary or Parent, which
rights hereby are expressly reserved, to terminate the Optionee’s employment at
any time for any reason whatsoever, with or without cause.

 

--------------------------------------------------------------------------------


 

Section 2.4 - Adjustments in Option

 

Subject to Section 9 of the Plan, in the event of a stock split, stock dividend,
combination of shares or similar event or in the event that the outstanding
shares of Common Stock subject to the Option are, from time to time, changed
into or exchanged for a different number or kind of shares of common stock or
other securities of PRIMEDIA by reason of a merger, consolidation,
recapitalization, reclassification, or otherwise, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares or other
consideration as to which the Option, or portions thereof then unexercised,
shall be exercisable.  Any such adjustment made by the Committee shall be final
and binding upon the Optionee, PRIMEDIA and all other interested persons.

 

ARTICLE III

PERIOD OF EXERCISABILITY

 

Section 3.1 - Commencement of Exercisability

 

The Option shall become exercisable as follows:

 

Date Option Becomes
Exercisable

 

Percentage of Shares as to
which Option is Exercisable

 

Trigger Date through the first anniversary of the Trigger Date

 

0

%

 

 

 

 

After the first anniversary of the Trigger Date

 

25

%

 

 

 

 

After the second anniversary of the Trigger Date

 

50

%

 

 

 

 

After the third anniversary of the Trigger Date

 

75

%

 

 

 

 

After the fourth anniversary of the Trigger Date

 

100

%

 

Notwithstanding the foregoing:

 

(a)                                  in the event of a termination of employment
because of death, Disability or Retirement, the Option shall become exercisable
as to all Shares as of the effective date of such termination of employment;

 

(b)                                 in the event of a termination of employment
of the Optionee prior to October 21, 2005 (i) by PRIMEDIA for any reason other
than for Cause or the Disability of the Optionee, or (ii) by the Optionee as a
result of a Constructive Termination, the Option shall become exercisable as to
such number of Shares as the Option would have become exercisable if the
Optionee had remained employed with PRIMEDIA through the second anniversary of
the Trigger Date;

 

(c)                                  in the event of any termination of
employment of the Optionee other than as described in Section 3.1(a) and (b)
above, the Option shall not become exercisable as to any additional Shares
following the effective date of the termination of employment, and any unvested
portion of the Option shall terminate immediately upon such effective date.

 

--------------------------------------------------------------------------------


 

Section 3.2 - Expiration of Option

 

The Option may not be exercised to any extent after the first to occur of the
following events (the “Expiration Date”):

 

(a)           The eighth anniversary of the Grant Date; or

 

(b)                                 The first anniversary of the effective date
of the Optionee’s termination of employment by reason of death, Retirement or
Disability; or

 

(c)                                  180 days after the effective date of the
termination of the Optionee’s employment (i) other than by PRIMEDIA for Cause or
by reason of the Disability of the Optionee or (ii) by the Optionee as a result
of a Constructive Termination; or

 

(d)                                 45 days after any termination of the
Optionee’s employment (i) by PRIMEDIA  for Cause or (ii) by the Optionee for any
reason other than due to death, Retirement, Disability or a Constructive
Termination; or

 

(e)                                  If the Committee so determines pursuant to
Section 9 of the Plan, the effective date of either the merger or consolidation
of PRIMEDIA into another corporation, or the exchange or acquisition by another
corporation of all or substantially all of PRIMEDIA’s assets or 80% or more of
its then outstanding voting stock, or the recapitalization, reclassification,
liquidation or dissolution of PRIMEDIA. At least ten (10) days prior to the
effective date of such event, the Committee shall give the Optionee notice of
such event if the Option has not yet been fully exercised and the Expiration
Date has not yet occurred.

 

ARTICLE IV

 

EXERCISE OF OPTION

 

Section 4.1 - Person Eligible to Exercise

 

During the Optionee’s lifetime, only the Optionee may exercise the Option or any
exercisable portion thereof.  After the death of the Optionee and prior to the
close of business on the Expiration Date, the Option or any exercisable portion
thereof may be exercised by the Optionee’s personal representative, or by any
person empowered to do so under the Optionee’s will or under the then applicable
laws of descent and distribution.  The party entitled to exercise the Option
shall be referred to herein as the “Exercising Party”.

 

Section 4.2 - Partial Exercise

 

The Option or any exercisable portion thereof may be exercised in whole or in
part at any time prior to the close of business on the Expiration Date;
provided, however, that any exercise shall be for whole shares only.

 

--------------------------------------------------------------------------------


 

Section 4.3 - Manner of Exercise

 

The Option or any exercisable portion thereof may be exercised solely by
delivering to the Office of the Secretary of PRIMEDIA all of the following prior
to the close of business on the Expiration Date:

 

(a)           Notice in writing, signed by the Exercising Party, stating the
number of Shares with respect to which the Option is being exercised;

 

(b)           Full payment (in cash, by check or by a combination thereof) for
the Shares with respect to which such Option or portion thereof is exercised, at
a rate of $3.09 per Share; and

 

(c)           In the event that the Exercising Party is not the Optionee,
appropriate proof, in the sole judgment of PRIMEDIA, of the right of such person
to exercise the Option.

 

Section 4.4 - Conditions to Issuance by PRIMEDIA  of Shares

 

Notwithstanding the foregoing Section 4.3, the Committee in its absolute
discretion may take any additional steps that it deems appropriate, including
the requirement of additional documents, representations and actions of or by
the Exercising Party, to ensure the observance and performance of the
representations set forth in the notice of exercise, and compliance with
applicable federal or state securities laws or regulations.

 

In addition, PRIMEDIA shall not be required to issue or deliver any certificate
representing Shares prior to:

 

(a)           The obtaining of approval or other clearance from any state or
federal governmental agency or securities exchange that the Committee shall, in
its absolute discretion, determine to be necessary or advisable; and

 

(b)           The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

Section 4.5 - Shares to be Issued

 

The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued shares of Common Stock or
issued shares that have been reacquired subsequently by PRIMEDIA.  Such shares
shall be fully paid and nonassessable.

 

Section 4.6 - Sale of Shares

 

Each Exercising Party shall be obligated to notify PRIMEDIA in writing when any
Shares are sold, transferred or otherwise disposed of.

 

Section 4.7 - No Rights as Stockholder

 

Neither the Optionee nor any Exercising Party shall be a stockholder of 
PRIMEDIA or have any of the rights or privileges thereof in respect of any
Shares unless and until

 

--------------------------------------------------------------------------------


 

certificates representing such Shares shall have been issued by PRIMEDIA  to
such Optionee or other Exercising Party.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1 - Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules. 
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee or other Exercising
Party, PRIMEDIA and all other interested persons.  No member of the Committee
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.  In its absolute
discretion, the Board of Directors of PRIMEDIA may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
this Agreement.

 

Section 5.2 - Option Not Transferable

 

The Optionee’s rights under this Agreement may not be transferred or assigned,
and neither the Option nor any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of the Optionee or his or her
legal successors or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or occur by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.  Notwithstanding the foregoing, this Section
5.2 shall not prevent transfers by will or by the applicable laws of descent and
distribution.  All of the terms and provisions of this Agreement shall be
binding on, and shall inure to the benefit of, the respective legal successors
and assigns of the parties.

 

Section 5.3 - Shares to be Reserved

 

PRIMEDIA shall at all times during the term of the Option reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of this Agreement.

 

Section 5.4 - Notices

 

Any notice to be given under the terms of this Agreement to PRIMEDIA  shall be
addressed to PRIMEDIA  as follows:  PRIMEDIA Inc., 745 Fifth Avenue, New York,
New York, 10151, Attention:  Beverly C. Chell, General Counsel.  Any notice to
be given to the Optionee shall be sent to the address given beneath his or her
signature to this Agreement.  By a notice given pursuant to this Section 5.4,
either party may hereafter designate a different address for notices.  Any
notice that is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed PRIMEDIA of his or her status and address
by written notice under this Section 5.4.  All notices and other communications
under this Agreement shall be in writing and shall have been deemed duly given

 

--------------------------------------------------------------------------------


 

when delivered personally, mailed by registered mail, return receipt requested
or sent by documented overnight delivery service.

 

Section 5.5 - Titles

 

Titles are provided herein for convenience of reference only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

Section 5.6 - Applicability of Plan and Employment Agreement

 

This Agreement, the Option and any Shares issued hereunder shall be subject to
all of the terms and provisions of the Plan to the extent applicable.  In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall control. In the event of any conflict between this Agreement, the Plan and
the Employment Agreement, the terms of the Employment Agreement shall control.

 

Section 5.7 - Amendment; Waiver

 

No provision of this Agreement may be amended or modified except by an
instrument or instruments in writing signed by the parties hereto.  Any party
may waive compliance by another with any of the provisions of this Agreement,
provided that (a) no waiver of any provision hereof shall be construed as a
waiver of any other provision or subsequent breach and (b) any such waiver shall
be in writing.  The failure of any party hereto to enforce at any time any
provision hereof shall not be construed to be a waiver of such provision, nor in
any way to affect the validity hereof of any part hereof or the right of any
party thereafter to enforce each and every such provision.

 

Section 5.8 - Governing Law

 

To the extent not governed by the laws of the United States, including the Code,
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware (without regard to conflicts of law
principles for such state).

 

Section 5.9 - Jurisdiction

 

PRIMEDIA  and the Optionee hereby irrevocably submit to the jurisdiction of any
New York or Delaware state court, or any Federal court in the Southern District
of New York or in Delaware in any action or proceeding arising out of or
relating to this Agreement, and the parties hereto irrevocably agree that all
claims in respect of such action or proceeding shall be heard and determined
only in such courts. PRIMEDIA and the Optionee hereby consent to and grant to
any such court jurisdiction over the persons of such parties and over the
subject matter of any such dispute and agree that delivery or mailing of any
process or other papers in the manner provided in Section 5.4 hereof, or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the date first set forth above.

 

 

PRIMEDIA Inc.

 

 

 

By:

 

 

 

 

 

 

AGREED AND ACCEPTED BY:

 

 

 

 

 

 

 

 

Optionee Signature

 

 

 

 

 

Optionee Name (Print):

 

 

 

 

 

Social Security Number:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

RESTRICTED STOCK AWARD AGREEMENT

 


THIS AGREEMENT (THE “AGREEMENT”), DATED AS OF OCTOBER 21, 2003 (THE “GRANT
DATE”) BETWEEN PRIMEDIA, INC., A DELAWARE CORPORATION (THE “COMPANY”), AND KELLY
CONLIN (THE “PARTICIPANT”).  ANY CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE MEANINGS SET FORTH IN THE EMPLOYMENT AGREEMENT OR THE PLAN.


 

WHEREAS, the Company maintains the 1992 Stock Purchase and Option Plan (the
“Plan”), which Plan as it may be amended from time to time is incorporated
herein by reference and made a part of this Agreement;

 

WHEREAS, the Compensation Committee of the Board of Directors has determined
that it would be in the best interests of the Company and its stockholders to
grant the restricted stock award provided for herein (the “Restricted Stock
Award”) to the Participant pursuant to the Plan and the terms set forth herein;

 

WHEREAS, the Company and the Participant have entered into an employment
agreement dated as of October 14, 2003 (the “Employment Agreement”); and

 

WHEREAS, the Employment Agreement provides for the grant of shares of restricted
common stock of the Company, par value $0.01 (“Common Stock”) to the
Participant;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 


1.             GRANT OF THE RESTRICTED SHARES.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, AND THE ADDITIONAL TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE PARTICIPANT A RESTRICTED STOCK
AWARD CONSISTING OF 1,000,000 SHARES OF COMMON STOCK  (THE “RESTRICTED
SHARES”).  THE RESTRICTED SHARES SHALL VEST AND BECOME NONFORFEITABLE IN
ACCORDANCE WITH SECTION 2 HEREOF.


 


2.             VESTING


 

(A.)          SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE COMPANY
AND THE TERMS OF THIS AGREEMENT, THE RESTRICTED SHARES SHALL VEST AND BECOME
NONFORFEITABLE (I) WITH RESPECT TO FIFTY PERCENT (50%) OF THE RESTRICTED SHARES
INITIALLY GRANTED HEREUNDER, ON THE SECOND ANNIVERSARY OF THE GRANT DATE, AND
(II) WITH RESPECT TO AN ADDITIONAL 25% OF THE RESTRICTED SHARES INITIALLY
GRANTED HEREUNDER, ON EACH OF THE THIRD AND FOURTH ANNIVERSARIES THEREOF.

 

(B.)          IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR
ANY REASON, THE RESTRICTED SHARES SHALL, TO THE EXTENT NOT THEN VESTED, BE
FORFEITED BY THE PARTICIPANT WITHOUT CONSIDERATION; PROVIDED, HOWEVER, THAT IF,
PRIOR TO OCTOBER 21, 2005, THE PARTICIPANT’S EMPLOYMENT IS TERMINATED (X) BY THE
COMPANY WITHOUT CAUSE (AS DEFINED IN THE EMPLOYMENT AGREEMENT) OR (Y) BY THE
PARTICIPANT UPON THE OCCURRENCE OF A CONSTRUCTIVE TERMINATION (AS DEFINED IN THE
EMPLOYMENT AGREEMENT), THE RESTRICTED SHARES SHALL VEST AND BECOME
NONFORFEITABLE WITH RESPECT TO FIFTY PERCENT (50%) OF THE RESTRICTED SHARES
INITIALLY GRANTED HEREUNDER; PROVIDED, FURTHER, HOWEVER, THAT IF, AT ANY TIME
PRIOR TO OCTOBER 21, 2007, THE PARTICIPANT’S EMPLOYMENT IS TERMINATED DUE TO THE
PARTICIPANT’S DEATH OR DISABILITY (AS DEFINED IN THE EMPLOYMENT AGREEMENT), ALL
RESTRICTED SHARES, TO THE EXTENT NOT THEN VESTED, SHALL BECOME IMMEDIATELY
VESTED AND NONFORFEITABLE.

 

--------------------------------------------------------------------------------


 

(C.)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, IN THE EVENT OF A CHANGE OF CONTROL, THE RESTRICTED SHARES SHALL, TO
THE EXTENT NOT THEN VESTED AND NOT PREVIOUSLY FORFEITED, IMMEDIATELY BECOME
FULLY VESTED AND NONFORFEITABLE.

 


3.             CERTIFICATES.  CERTIFICATES EVIDENCING THE RESTRICTED SHARES
SHALL BE ISSUED BY THE COMPANY AND SHALL BE REGISTERED IN THE PARTICIPANT’S NAME
ON THE STOCK TRANSFER BOOKS OF THE COMPANY PROMPTLY AFTER THE DATE HEREOF, BUT
SHALL REMAIN IN THE PHYSICAL CUSTODY OF THE COMPANY OR ITS DESIGNEE AT ALL TIMES
PRIOR TO THE VESTING OF SUCH RESTRICTED SHARES PURSUANT TO SECTION 2.  THE
PARTICIPANT HEREBY ACKNOWLEDGES AND AGREES THAT THE COMPANY SHALL RETAIN CUSTODY
OF SUCH CERTIFICATE OR CERTIFICATES UNTIL THE RESTRICTIONS IMPOSED BY SECTION 2
ON THE COMMON STOCK GRANTED HEREUNDER LAPSE.  AS A CONDITION TO THE RECEIPT OF
THIS RESTRICTED STOCK AWARD, THE PARTICIPANT SHALL DELIVER TO THE COMPANY A
STOCK POWER OR POWERS, DULY ENDORSED IN BLANK, RELATING TO THE RESTRICTED
SHARES. NO CERTIFICATES SHALL BE ISSUED FOR FRACTIONAL SHARES.


 


4.             RIGHTS AS A STOCKHOLDER.  THE PARTICIPANT SHALL BE THE RECORD
OWNER OF THE RESTRICTED SHARES UNTIL OR UNLESS SUCH SHARES ARE FORFEITED
PURSUANT TO SECTION 2 HEREOF AND AS RECORD OWNER SHALL BE ENTITLED TO ALL RIGHTS
OF A COMMON STOCKHOLDER OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, VOTING
RIGHTS WITH RESPECT TO THE RESTRICTED SHARES; PROVIDED THAT (I) ANY CASH OR
IN-KIND DIVIDENDS PAID WITH RESPECT TO THE RESTRICTED SHARES WHICH HAVE NOT
PREVIOUSLY VESTED SHALL BE WITHHELD BY THE COMPANY AND SHALL BE PAID TO THE
PARTICIPANT ONLY WHEN, AND IF, SUCH RESTRICTED SHARES SHALL BECOME FULLY VESTED
PURSUANT TO SECTION 2 AND (II) THE RESTRICTED SHARES SHALL BE SUBJECT TO THE
LIMITATIONS ON TRANSFER AND ENCUMBRANCE SET FORTH IN SECTION 6.  AS SOON AS
PRACTICABLE FOLLOWING THE VESTING OF ANY RESTRICTED SHARES PURSUANT TO SECTION
2, CERTIFICATES FOR THE RESTRICTED SHARES WHICH SHALL HAVE VESTED SHALL BE
DELIVERED TO THE PARTICIPANT OR TO THE PARTICIPANT’S LEGAL GUARDIAN OR
REPRESENTATIVE ALONG WITH THE STOCK POWERS RELATING THERETO.


 


5.             LEGEND ON CERTIFICATES.  THE CERTIFICATES REPRESENTING THE
UNVESTED RESTRICTED SHARES SHALL BEAR A LEGEND STATING THAT THE RESTRICTED
SHARES ARE SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND SHALL BE SUBJECT TO
SUCH STOP TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM
ADVISABLE UNDER THE PLAN OR THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF
THE SECURITIES AND EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH SUCH
SHARES ARE LISTED, AND ANY APPLICABLE FEDERAL OR STATE LAWS, AND THE COMMITTEE
MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE
APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


6.             TRANSFERABILITY.  THE RESTRICTED SHARES MAY NOT, AT ANY TIME
PRIOR TO BECOMING VESTED PURSUANT TO SECTION 2, BE TRANSFERRED, SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THIS AGREEMENT OR THE PLAN.


 


7.             PURCHASER’S EMPLOYMENT BY THE COMPANY.   SUBJECT TO THE TERMS OF
THE EMPLOYMENT AGREEMENT, NOTHING CONTAINED IN THIS AGREEMENT (I) OBLIGATES THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO EMPLOY THE PARTICIPANT IN ANY
CAPACITY WHATSOEVER OR (II) PROHIBITS OR RESTRICTS THE COMPANY (OR ANY SUCH
SUBSIDIARY) FROM TERMINATING THE EMPLOYMENT OF THE PARTICIPANT AT ANY TIME OR
FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, AND THE PARTICIPANT HEREBY
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN THE  EMPLOYMENT
AGREEMENT, NEITHER THE COMPANY NOR ANY OTHER PERSON HAS MADE ANY REPRESENTATIONS
OR PROMISES WHATSOEVER TO THE PARTICIPANT CONCERNING THE PARTICIPANT’S
EMPLOYMENT OR CONTINUED EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY.


 


8.             CHANGE IN CAPITALIZATION.  IF, PRIOR TO THE TIME THE RESTRICTIONS
IMPOSED BY SECTION 2 ON THE RESTRICTED SHARES GRANTED HEREUNDER LAPSE, THE
COMPANY SHALL BE REORGANIZED, OR CONSOLIDATED OR MERGED WITH ANOTHER CORPORATION
OR ANY SIMILAR EVENT, ANY STOCK, SECURITIES OR OTHER PROPERTY EXCHANGEABLE FOR
SUCH RESTRICTED SHARES, OR RECEIVED IN CONNECTION WITH SUCH SHARES, PURSUANT TO
SUCH REORGANIZATION, CONSOLIDATION, MERGER OR OTHER SIMILAR EVENT SHALL BE
DEPOSITED WITH THE COMPANY AND

 

--------------------------------------------------------------------------------


 

shall become subject to the restrictions and conditions of this Agreement to the
same extent as if it had been the original property granted hereby.


 


9.             WITHHOLDING.   IT SHALL BE A CONDITION OF THE OBLIGATION OF THE
COMPANY UPON DELIVERY OF RESTRICTED SHARES TO THE PARTICIPANT THAT THE
PARTICIPANT PAY TO THE COMPANY SUCH AMOUNT AS MAY BE REQUESTED BY THE COMPANY
FOR THE PURPOSE OF SATISFYING ANY LIABILITY FOR ANY FEDERAL, STATE OR LOCAL
INCOME OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH
RESTRICTED SHARES, INCLUDING THE PAYMENT TO THE COMPANY UPON THE VESTING OF THE
RESTRICTED SHARES (OR SUCH EARLIER OR LATER DATE AS MAY BE APPLICABLE UNDER
SECTION 83 OF THE CODE) OR OTHER SETTLEMENT IN RESPECT OF THE RESTRICTED SHARES
OF ALL SUCH TAXES.  THE COMPANY SHALL BE AUTHORIZED TO TAKE SUCH ACTION AS MAY
BE NECESSARY IN THE OPINION OF THE COMPANY’S COUNSEL (INCLUDING, WITHOUT
LIMITATION, WITHHOLDING VESTED RESTRICTED SHARES OTHERWISE DELIVERABLE TO
PARTICIPANT HEREUNDER AND/OR WITHHOLDING AMOUNTS FROM ANY COMPENSATION OR OTHER
AMOUNT OWING FROM THE COMPANY TO THE PARTICIPANT) TO SATISFY ALL OBLIGATIONS FOR
THE PAYMENT OF ANY SUCH TAXES.  THE PARTICIPANT IS HEREBY ADVISED TO SEEK HIS
OWN TAX COUNSEL REGARDING THE TAXATION OF THE GRANT OF RESTRICTED SHARES MADE
HEREUNDER.


 


10.           SECURITIES LAWS.  UPON THE VESTING OF ANY RESTRICTED SHARES, THE
COMPANY MAY REQUIRE THE PARTICIPANT TO MAKE OR ENTER INTO SUCH WRITTEN
REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMMITTEE MAY REASONABLY
REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS OR WITH THIS
AGREEMENT AND APPROPRIATE LEGENDS MAY BE PLACED ON THE CERTIFICATES.  THE
GRANTING OF THE RESTRICTED SHARES HEREUNDER SHALL BE SUBJECT TO ALL APPLICABLE
LAWS, RULES AND REGULATIONS AND TO SUCH APPROVALS OF ANY GOVERNMENTAL AGENCIES
AS MAY BE REQUIRED AND APPROPRIATE LEGENDS MAY BE PLACED ON THE CERTIFICATES.


 


11.           NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF ITS GENERAL COUNSEL,
AND ANY NOTICE TO BE GIVEN TO THE PARTICIPANT SHALL BE ADDRESSED TO HIM AT THE
ADDRESS GIVEN BENEATH HIS SIGNATURE HERETO.  BY A NOTICE GIVEN PURSUANT TO THIS
SECTION 11, EITHER PARTY MAY HEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES
TO BE GIVEN TO HIM.  ANY NOTICE WHICH IS REQUIRED TO BE GIVEN TO THE PARTICIPANT
SHALL, IF THE PARTICIPANT IS THEN DECEASED, BE GIVEN TO THE PARTICIPANT’S
PERSONAL REPRESENTATIVE IF SUCH REPRESENTATIVE HAS PREVIOUSLY INFORMED THE
COMPANY OF HIS STATUS AND ADDRESS BY WRITTEN NOTICE UNDER THIS SECTION 11.  ANY
NOTICE SHALL HAVE BEEN DEEMED DULY GIVEN WHEN ENCLOSED IN A PROPERLY SEALED
ENVELOPE OR WRAPPER ADDRESSED AS AFORESAID, DEPOSITED (WITH POSTAGE PREPAID) IN
A POST OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE UNITED STATES
POSTAL SERVICE.


 


12.           GOVERNING LAW.  THE LAWS OF THE STATE OF DELAWARE (OR IF THE
COMPANY REINCORPORATES IN ANOTHER STATE, THE LAWS OF THAT STATE) SHALL GOVERN
THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.


 


13.           RESTRICTED STOCK AWARD SUBJECT TO THE EMPLOYMENT AGREEMENT AND
PLAN.   THE RESTRICTED STOCK AWARD SHALL BE SUBJECT TO ALL TERMS AND PROVISIONS
OF THE PLAN AND THE EMPLOYMENT AGREEMENT, TO THE EXTENT APPLICABLE TO THE
RESTRICTED SHARES.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE
PLAN, THE TERMS OF THE PLAN SHALL CONTROL.  IN THE EVENT OF ANY CONFLICT AMONG
THIS AGREEMENT, THE PLAN AND THE EMPLOYMENT AGREEMENT, THE TERMS OF THE
EMPLOYMENT AGREEMENT SHALL CONTROL.


 


14.           SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

PRIMEDIA, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Kelly Conlin

 

--------------------------------------------------------------------------------
